Exhibit Time Warner Inc. Per Share Data Reflecting the Reverse Stock Split* Years Ended December 31, 2008 2007 2006 (Unaudited; millions, except per share amounts) Income (loss) from continuing operations $ (13,402 ) $ 4,051 $ 5,073 Discontinued operations, net of tax — 336 1,454 Cumulative effect of accounting change, net of tax — — 25 Net income (loss) $ (13,402 ) $ 4,387 $ 6,552 Basic income (loss) per common share from continuing operations $ (11.22 ) $ 3.27 $ 3.64 Discontinued operations, net of tax — 0.27 1.04 Cumulative effect of accounting change, net of tax — — 0.02 Basic net income (loss) per common share $ (11.22 ) $ 3.54 $ 4.70 Average basic common shares outstanding 1,194.2 1,239.6 1,394.2 Diluted income (loss) per common share from continuing operations $ (11.22 ) $ 3.23 $ 3.60 Discontinued operations, net of tax — 0.27 1.03 Cumulative effect of accounting change, net of tax — — 0.02 Diluted net income (loss) per common share $ (11.22 ) $ 3.50 $ 4.65 Average diluted common shares outstanding 1,194.2 1,254.1 1,408.3 Cash dividends declared per share of common stock $ 0.750 $ 0.705 $ 0.630 * The one-for-three reverse stock split of Time Warner’s common stock outstanding or held in treasury became effective at 7 p.m. Eastern Time on March 27,
